HOBSON, Judge.
Appellant appeals his sentence imposed under Florida Statute 775.084. The record before this court shows that the appellant was convicted of a felony within five years prior to the committing of the felony for which he was convicted and sentenced in this case.
Appellant contends that the prior felony conviction was reversed by this court1 and, therefore, he received an illegal sentence under Florida Statute 775.084. The record before us is completely devoid of any disposition of the prior felony on appeal. Therefore, appellant is attempting to collaterally attack the sentence which from this record is valid.
The appropriate method to collaterally attack a sentence which appears from the record to be valid is by motion under Fla. R. Crim. P. 3.850.
Affirmed without prejudice to file a motion under Fla. R. Crim. P. 3.850.
GRIMES, C. J., and RYDER, J., concur.

. Randolph v. State, 336 So.2d 673 (Fla. 2d DCA 1976).